Clinton, J.
Defendant pled guilty to a charge of assault with intent to rob. He was sentenced to a term of 2 to 4 years in the Nebraska Penal and Correctional Complex with credit being given for time spent in the county jail while awaiting trial. He appeals, assigns as error that the sentence was excessive, and asks that this court reduce the sentence to one of probation. We affirm the judgment of the trial court.
The defendant and two others were apprehended in the act of attempting to rob a supermarket. The defendant was charged in two counts. The second count, alleging the use of a firearm in the commission of a felony, was dismissed when defendant pled guilty to count I. The arraignment was detailed and meticulous and the plea was clearly voluntary.
The defendant is 35 years of age. His history of serious criminal activity is of recent origin, dating from November 1, 1971. On that day he received a sentence of probation in Kansas on two charges of theft and unlawful use of a credit card. On December 1, 1972, he was sentenced in Douglas County to 10 to 15 years after having been found guilty by a jury of three counts of robbery. He had served 10 months of that term when *601his conviction was set aside by this court upon a confession of error by the State.
A presentence investigation was made which included a lengthy written presentation by the defendant in the form of a letter to the trial judge in which the defendant argued his case for probation. All this the trial court carefully considered, as has this court. The trial judge determined that imposition of some sentence was necessary if the defendant’s claimed desire to rehabilitate himself was to have any prospect of bearing fruit. We concur.
Affirmed.